Appeal from a judgment of the Supreme Court (Lewis, J.), rendered January 25, 1991 in Clinton County, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
We find that there was no abuse of discretion in County Court’s denial of defendant’s motion to withdraw his guilty plea without a hearing. The record reveals that the plea was knowing and voluntary and was made without protestation of innocence (see, People v Lynch, 156 AD2d 884, 884-885, lv *299denied 75 NY2d 921). Given the fact that defendant was afforded an opportunity to state the basis for his withdrawal application, no error resulted from the absence of an evidentiary hearing regarding defendant’s conclusory allegations of coercion and of innocence of the crime to which he pleaded guilty (see, People v Ross, 182 AD2d 1022, 1023-1024; People v De Gaspard, 170 AD2d 835, 837, lv denied 77 NY2d 994; People v Howard, 138 AD2d 525). Finally, defendant received an advantageous plea bargain and nothing in the record casts any doubt upon the apparent effectiveness of counsel so as to require a hearing on that basis (see, People v De Gaspard, supra, at 838; People v Lynch, supra, at 885).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.